Motion Granted and Order filed April 12, 2016




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                  NO. 14-14-01026-CR
                                  NO. 14-14-01027-CR
                                    ____________

                      CARLOS GALLEGOS-PIEDRA, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee


                        On Appeal from the 412th District Court
                                Brazoria County, Texas
                        Trial Court Cause Nos. 74807 and 73600


                                         ORDER

       On March 10, 2016, we ordered the district court to afford appellant an opportunity
to view the trial records so he may prepare a pro se response to the Anders brief filed by
his lawyer. See Anders v. California, 386 U.S. 738 (1967); Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969). Appellant has notified this court that he has received the
clerk’s records but not the reporter’s records.

       Accordingly, we hereby direct the Judge of the 412th District Court to make the
reporter’s records available to appellant in accordance with local procedure; that those
records be furnished those records to appellant on or before April 27, 2016; that the clerk
of that court certify to this court the date on which delivery of the records to appellant is
made; and that appellant file his pro se brief with this court within thirty days of that date.



                                       PER CURIAM